Skadden, Arps, Slate, Meagher & Flom llp FOUR TIMES SQUARE NEW YORK 10036-6522 TEL: (212) 735-3000 FIRM/AFFILIATE OFFICES FAX: (212) 735-2000 BOSTON www.skadden.com June 7, 2012 CHICAGO HOUSTON LOS ANGELES PALO ALTO SAN FRANCISCO WASHINGTON, D.C. WILMINGTON BEIJING BRUSSELS FRANKFURT HONG KONG LONDON MOSCOW MUNICH PARIS James E. O'Connor Division of Investment Management Securities and Exchange Commission Washington, D.C.20549 SÃO PAULO SHANGHAI SINGAPORE SYDNEY TOKYO TORONTO VIENNA Re: Apollo Investment Corporation Preliminary Proxy Filing Dear Mr. O'Connor: On behalf of Apollo Investment Corporation (the "Company"), we are enclosing herewith for filing, pursuant to Rule 14a-6 under the Securities Exchange Act of 1934, as amended, the Company's preliminary proxy statement on Schedule 14A, together with a form of proxy, relating to the Company's 2012 Annual Meeting of Stockholders. If you have any questions, please do not hesitate to contact me at (212) 735-3859 or Richard Prins at (212) 735-2790. Sincerely, /s/ Veronica Castillo Veronica Castillo
